 NORTHEAST OKLAHOMA CITY MFG. CO.Northeast Oklahoma City Manufacturing Companyand International Brotherhood of Electrical Work-ers, Local 2021, AFL-CIO. Case 16-CA-5929June 10, 1977DECISION AND ORDER REMANDINGBY MEMBERS FANNING, PENELLO, ANDMURPHYOn November 28, 1975, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this case. Thereafter, the General Counselfiled exceptions and a supporting brief, the ChargingParty filed conceptions, and the Respondent filed abrief in opposition to the exceptions of the otherparties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgebut only to the extent consistent with the following:The complaint alleges that the Respondent violatedSection 8(a)(5) and (1) and Section 8(a)3) and (1) ofthe Act, respectively, by failing to pay timelycontractually established monthly production bonus-es1and by discharging 12 employees who struckassertedly over the failure of the Respondent to makesuch timely payments. The parties' collective-bar-gaining agreement contains what can be denominat-ed a typical grievance-arbitration provision and a no-strike clause.2The Administrative Law Judge con-cluded that the fundamental issue in the case waswhether or not the Respondent's conceded delin-quencies in paying the monthly bonuses werematerial breaches of article XII, section VI, of itscontract with the Union. In her view not only the8(a)(5) violation turned upon the resolution of thatissue but also the 8(a)(3) violation as well. As sheconceived the situation, the legality of the employees'strike in the face of the contract's no-strike clauserequired a finding that the Respondent's bonusdelinquencies, which, as noted, the strike allegedlyprotested, constituted a unilateral change in theemployees' wages and working conditions. There-fore, she concluded that the whole case turnedultimately upon an interpretation of the parties'contract, and thus did not pass on the merits of theissue, but held, rather, that the case was anappropriate one for deferral to arbitration.We disagree with the Administrative Law Judge'sproposed disposition of this case. Whether or not the230 NLRB No. 26Respondent's changes in the payment of bonusesand its conceded delinquencies in such paymentsviolate Section 8(aX5) is an issue involving not onlythe "private" contractual rights of the Respondentand Union, but also the quite separate rights ofemployees to engage in conduct ostensibly comingwithin the protection of Section 7 of the Act. In suchcircumstances, we perceive no just basis for deferringthis case to arbitration,3and, on the contrary, shallremand it to the Administrative Law Judge for a fulldecision on the merits and such recommended Orderas she deems appropriate.ORDERIt is hereby ordered that this proceeding be, and ithereby is, remanded to the Administrative LawJudge for a full decision on the merits of theallegations of violations of the Act set forth in thecomplaint and for such recommended Order as shefinds necessary and proper.MEMBER PENELLO, dissenting:I would adopt the Administrative Law Judge'sDecision herein to defer to the parties' grievance andarbitration procedure for the reasons stated in RoyRobinson, Inc., d/b/a Roy Robinson Chevrolet, supra,and Member Walther's and my dissenting opinion inGeneral American Transportation Corporation, supra.'Art. Xll, sec. VI.2 Art. 1, sec. 11 and art. V, respectively.3 See General American Transportation Corporation, 228 NLRB 808(1977). Chairman Fanning would not defer the 8(aX5) allegations toarbitration irrespective of the presence of 8(aX3) and (I) allegations. See hisand Member Jenkins' dissenting opinion in Roy Robinson, Inc., d/b/a RoyRobinson Chevrolet, 228 NLRB 828 (1977).DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was heard at Oklahoma City, Oklahoma, onSeptember 16-18, 1975. The original charge and the firstamended charge were filed by the Union and served on theRespondent February 10 and June 27, 1975, respectively.The complaint was issued July 2, 1975, and amended at thehearing.The issues in this case are whether the Respondent, asalleged in the complaint and denied in the answer, violatedSection 8(aX5) of the National Labor Relations Act, asamended, by unilaterally changing wage rates and otherterms and conditions of employment by chronically failingand refusing to make timely bonus payments requiredunder its collective-bargaining agreement with the Union,and violated Section 8(a)(3) of the Act by discharging 12strikers; and whether these issues should be deferred toarbitration under the principles adopted in Collyer Insulat-ed Wire, A Gulf and Western Systems Co., 192 NLRB 837(1971), as requested by the Respondent and as opposed bythe General Counsel and the Charging Party. For the135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasons set forth below, I find, without ruling on the merits,that the issues should be deferred to arbitration.Upon the entire record, and after due consideration ofthe briefs filed by the General Counsel, the Charging Party,and the Respondent, I make the following:FINDINGS OF FACTANDCONCLUSIONS OF LAW1. JURISDICTIONThe amended complaint alleges, the answer admits, andI find that the Respondent is an Oklahoma corporationengaged in the manufacture of electrical hardware; itsprincipal office and place of business is located inOklahoma City, Oklahoma; during the past calendar yearthe Respondent sold and shipped goods and materialsvalued in excess of $50,000 to points located outsideOklahoma. The Respondent concedes, and I conclude, thatit is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONThe Respondent admits, and I conclude, that theCharging Party Union is a labor organization within themeaning of Section 2(5) of the Act.III. ALLEGED UNFAIR LABOR PRACTICESThe Respondent and the Union are parties to acollective-bargaining agreement effective from November13, 1972, until November 12, 1975. That agreementcontains the following relevant provisions.Article I, Section II.The purpose of the Agreement is to provide orderlycollective bargaining arrangements between the Com-pany and the Union and to secure a prompt and fairdisposition of all disagreements. The Union agrees thatthere will be no strikes, slowdowns or walkouts and thatthere will be no interruption of work or interferencewith the efficient operation of Company business orinstigation of a boycott or lockout on the part of theCompany during the term of this Agreement.In the event of the violation of this Section, theUnion shall endeavor to obtain the cessation of theviolation. Any employee who violates this paragraphshall be subject to discharge.In the event that the Union authorizes a violation ofthis Article, the Company has the option of cancelingthis agreement at any time thereafter upon writtennotice to the Union, such cancellation to becomeeffective immediately.Article V contains a three-step "oral or informal"grievance procedure and provides that:A grievance which has not been satisfactorily settledthrough the foregoing procedure shall, within thirty(30) days, upon written request from either party, besubmitted to an impartial arbitrator whose decisionshall be final and binding upon both parties and hisfees and/or expenses shall be shared jointly by theCompany and the Union.Section V of this article states, among other things, that thearbitrator is not empowered to modify, add to, subtractfrom, or otherwise alter the provisions of the agreement,and "that the authority of the arbitrator shall be limited tothe interpretation and application of the express provisionsof this Agreement."In article XII, the collective-bargaining agreementprovides for the classification of employees and prescribeswage rates to be paid. It also contains the followingprovision:Section VIIn addition to the above described wages, theCompany will pay monthly, a bonus to all qualifiedemployees based upon the following formula: Five percent (5%) of production attributable to labor minus thecost of labor. Labor costs shall include the wages of allhourly employees in the production unit. Computationand payment shall be made in accordance with thefollowing product groups:I. All Western Electric Products2. All Honeywell Products3. Government and IBM ProductsIn order to qualify an employee must have a minimumof two (2) months service; must work a minimum ofEighty Percent (80%) of the hours available for work;must be present as of the end of the month for whichthe bonus is paid; and must meet minimum expectedoutput and quality requirements set by supervisors. Inaddition an employee may be absent for a maximum offive (5) days without jeopardizing participation inpayment for the month during which the absencesoccur. The sixth (6th) day of absence eliminatesemployee participation completely.Production and materials control employees coveredby this agreement shall receive said bonus based uponthe following formula: .35% of total productionattributable to labor minus the total cost of labor.Article XVII provides for paid sick leave, the number ofdays increasing as seniority is acquired.As indicated above, the complaint alleges and the answerdenies that the Respondent unilaterally changed existingwages and working conditions in violation of Section8(a)(5) by chronically failing and refusing to make timelybonus payments required by article XII, section VI, setforth above. That provision of the contract represents thecodification, so to speak, of a practice in effect at the plantprior to the advent of the Union. It is substantiallyundisputed that it was company practice to pay the bonusto employees during the second week of the monthfollowing that in which it was earned. The partiesstipulated that, during a 10-month period, the bonus waspaid on the following dates:136 NORTHEAST OKLAHOMA CITY MFG. CO.Date Earned Date PaidMay 1974 June 14, 1974June 1974 July 12, 1974July 1974 Aug. 23, 1974Aug. 1974 Oct. 4, 1974Sept. 1974 Nov. 1, 1974Oct. 1974 Dec. 13, 1974Nov. 1974 Dec. 13, 1974Dec. 1974 Feb. 14, 1975Jan. 1975 Feb. 28, 1975Feb. 1975 Mar. 14, 1975It is thus clear that the employees never failed to receivea monthly bonus, and that the bonuses for May, June, andNovember 1974, were paid before the middle of thefollowing month. On the other hand, as of February 5,1975 (when the walkout occurred), the Respondent hadbeen a week later than mid-month paying the July bonus;2-1/2 weeks later in paying the August bonus; 2 weekslater in paying the September bonus; and a month later inpaying the October bonus. Moreover, as of February 5,1975, almost 3 weeks had passed since the middle ofJanuary and the December bonus had not been paid.President Dean James testified that it was his responsibil-ity to determine when bonuses were paid. He testified thatpaying bonuses later than the second week of the monthwas occasioned by cash flow problems or by PlantManager Ralph Stevenson's being late in turning in the listof employees who were qualified to receive a bonus to theaccountant for computing the amount each was to receive.The complaint also alleges that 121 of the 18 or 19employees covered by the contract engaged in an unfairlabor practice strike on February 5, 1975, in protest againstthe Respondent's violation of Section 8(aX5) as allegedabove, and that the Respondent discharged them the sameday for striking and thereby violated Section 8(aX3) and (I)of the Act. The Respondent contends that the strike was abreach of the no-strike clause and therefore unprotectedand illegal, and that the discharges were permitted by thecontract and were unlawful.The General Counsel presented testimony, which wascontradicted by the Respondent's witnesses, of effortsmade by the chief steward, shop stewards, and employeesto protest and grieve the Respondent's failures to pay thebonuses by the middle of the month following the monththey were earned, and of management's brushoffs, crypticanswers, and unavailability. Chief Steward Hill testifiedthat he asked Plant Manager Stevenson in January why theDecember bonus had not been paid, and Stevenson repliedhe "was tired of fooling with it," and Hill should talk toPresident James. Hill testified that he then asked James thesame question and that James told him, "they didn't have'Dollie Gaddis, Wilma Wright, Rita Rich, Velma Wright, JackieShinault, Dorothy Jackson, Wardree Stevenson, Shirley Wilson, LenaJohnson, Bernice Washington, Billy Lewis, Charles Wyatt.2 San Juan Lumber Company, 154 NLRB 1153 (1965), enfd. 367 F.2d 297(C.A. 9, 1966). Cumberland Shoe Corporation, 156 NLRB 1130 (1966), TheHearst Corporation, News American Divisions 161 NLRB 1405 (1966),Hoffman Beverage Company, et al., 163 NLRB 981 (1967), and KelloggCompany, 189 NLRB 948 (1971), cited by the General Counsel and theCharging Party, were decided before Collyer, and no deferral issue wasraised in Duqal, Lid., 196 NLRB 511 (1972). Cf. Capitol Roof & SupplyCompany, Inc., 217 NLRB 1004 (1975), a post-Collyer decision in which theBoard refused to defer to arbitration on the ground that the respondent hadany money," but when Hill asked why they did not haveany money, James replied, "it wasn't any of my business."This testimony was also denied.The General Counsel's witnesses testified that theWednesday, February 5, walkout was triggered by infor-mation received by employees that morning indicating thatthe December bonuses would not be paid the comingFriday as Plant Manager Stevenson had promised. TheRespondent presented testimony indicating that the strikewas triggered partly or entirely by employee complaintsregarding sick leave.The parties stipulated that the Respondent discharged allthe strikers the day they walked out, February 5, by lettersaddressed to them by President James which were identicalin the following respect.You are advised that effective February 5, 1975, youremployment with NEOC Manufacturing Company,Inc. was terminated. NEOC discharged you from itsemploy because of your participation in the walkoutand strike on February 5, 1975. This walkout and strikewas in violation of Section II, General Agreement byand between NEOC Manufacturing Company, Inc.and Local 2021, International Brotherhood of Electri-cal Workers, AFL-CIO.That section provides that any employee violating the,"No Strike," provisions of the General Agreement issubject to discharge ...In my opinion, there is no merit in the General Counsel'sand the Charging Party's contention that the issues in thiscase should not be deferred to arbitration because theRespondent's conduct constituted such a material breachby its late bonus payments and by President James' andPlant Manager Stevenson's alleged statements quotedabove as to amount to a repudiation of the collective-bargaining agreement. Indeed, the Respondent does notdeny its contractual obligation to pay the bonuses involvedherein; it contends only that it did not materially breachthat obligation.2Contrary to the General Counsel, I see this case assuitable for the application of Collyer. The threshold issueis whether the Respondent unilaterally changed its employ-ees' wages and working conditions on those occasionswhen it paid out bonuses on dates later than the middle ofthe month. This depends on the meaning of article Xll,section VI, which ambiguously requires that a bonus bepaid "monthly" under the described conditions, in light ofthe intent or practice of the parties.3Moreover, whether thedischarge of the strikers was a violation of Section 8(aX3)of the Act turns on the reason or reasons for the strike andrepudiated its collective-bargaining agreement by notifying the union thatthe agreement was "cancelled and rescinded."3 Cases in which the Board has deferred to arbitration issues involvingcomparable alleged unilateral changes in wages and working conditionsinclude Collyer, supra, J. Weingarten, Inc., 202 NLRB 446 (1973): WesternElectric, Inc., 199 NLRB 344 (1972), enfd. sub nom Local Union No. 2188,International Brotherhood of Electrical Workers, AFL-CIO 494 F.2d 1087(C.A.D.C., 1974); Urban N. Patman, Inc., 197 NLRB 1222 (1972), enfd. subnoma Provision House Workers Union Local 274, AFL-CIO 493 F.2d 1249(C.A. 9); Great Coastal Express, Inc., 196 NLRB 871 (1972): CoppusEngineering Corporation, 195 NLRB 595 (1972). The absence of language inthe agreement involved in this case specifying the time, method, and manner(Continued)137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees' obligations and the Respondent's privilegesunder article I, section II, of the collective-bargainingagreement.4The following statement of the Board, in Gary-HobartWater Corporation, 200 NLRB 647, 648, is applicable:It is our judgment that when, as here, the alleged unfairlabor practices are so intimately intertwined with theinterpretation of the parties' contract, it would besteffectuate the policies of the Act to remit the parties tothe procedures they have devised for determining themeaning of their agreement.In the above circumstances, and in view of the contractprovisions for the filing and processing of grievancesculminating in final and binding arbitration, and in view ofthe Respondent's willingness expressed at the opening ofthe hearing and reasserted in its brief that these issues beresolved by those procedures,5I conclude that this is anappropriate case for deferral to the machinery agreed uponby the parties for resolution of disputes arising under theircontract. If those procedures fail to resolve the issues, myrecommended Order permits any party to move for furtherconsideration. Accordingly, I shall recommend that thecomplaint be dismissed, but that jurisdiction be retained inthis proceeding for purposes of entertaining an appropriatepostdecree motion.of payment of the bonuses contribute to the ambiguity of the bonusprovision. The Charging Party's contention that the absence of suchlanguage removes this entire dispute from the cognizance of an arbitratorraises an issue which in the circumstances of this case is properlydeterminable by the arbitrator. Urban N. Patman, supra, Collyer InsulatedWire, supra.4 Jemco, Inc., 203 NLRB 305 (1973); Gary-Hobart Water Corporation,200 NLRB 647 (1972); Wrought Washer Manufacturing Co.. 197 NLRB 75(1972).5 Although the record contains no information on the subject other thanIV. REMEDYWithout prejudice to any party and without resolvingcredibility issues or deciding the merits of the controversy,I shall recommend that the complaint herein be dismissed,but that jurisdiction be retained for the following limitedpurpose to eliminate the risk of prejudice to any party.Specifically, jurisdiction of this proceeding will be retainedfor entertaining an appropriate and timely motion forfurther consideration upon a proper showing that (a) thedispute has not, with reasonable promptness after theissuance of this Decision, either been resolved by amicablesettlement in the grievance procedure or submitted toarbitration, or (b) the grievance or arbitration procedureshave reached a result which is repugnant to the Act.Upon the entire record in this proceeding, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended: 6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the complaint herein isdismissed provided, however, that:Jurisdiction of this proceeding is retained for the limitedpurpose indicated in that portion of my Decision hereinentitled "Remedy."an assertion by counsel to the Charging Party, it would not be determinativeif the Respondent had not proposed, or had resisted, arbitration before theopening of the hearing herein. Western Electric, supra, Great CoastalExpress, supra.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, therecommended Order herein shall, as provided by in Sec. 102.48 of the Rulesand Regulations, be adopted by the Board and become its Order, and allobjections thereto shall be deemed waived for all purposes.138